EXHIBIT 10.1

INVESTMENT AGREEMENT

among

WMI HOLDINGS CORP.,

KKR FUND HOLDINGS L.P.

and, solely for the limited purposes stated herein,

KKR MANAGEMENT HOLDINGS L.P.

January 30, 2014



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This Investment Agreement (this “Agreement”) is made as of January 30, 2014
among WMI Holdings Corp., a Washington corporation (the “Company”), KKR Fund
Holdings L.P., a Cayman Islands limited partnership (“Purchaser”), and KKR
Management Holdings L.P., a Delaware limited partnership (“Management
Holdings”).

RECITALS

WHEREAS, the Company desires to issue and sell and Purchaser (including its
assignees pursuant to Section 8.11) desires to purchase certain shares of the
Company’s preferred stock, par value $0.00001 per share, designated as the
“Series A Convertible Preferred Stock” (the “Company Preferred Stock”), having
the terms, rights, obligations and preferences set forth in the Certificate of
Designations of the Company in the form attached as Exhibit A hereto (the
“Preferred Stock COD”), and Warrants (as defined below) to purchase shares of
the Company’s common stock, par value $0.00001 per share (the “Company Common
Stock”), in each case on the terms and subject to the conditions set forth
herein;

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company and Management Holdings are entering into a Note Purchase Agreement (the
“Note Purchase Agreement”) whereby Management Holdings is committing to purchase
up to $150,000,000 principal amount of the Company’s 7.50% Subordinated PIK
Notes (the “Subordinated Notes”) upon the Company’s exercise of a put right (the
“Put Right”) subject to the terms and conditions set forth therein and in
consideration therefore the Company desires to pay to Management Holdings an
amount equal to $11,500,000 (the “Put Premium”) as a delivery at the Closing
hereunder; and

WHEREAS, simultaneously with the Closing hereunder, the Company and Purchaser
intend to enter into an Investor Rights Agreement in substantially the form
attached hereto as Exhibit B (the “Investor Rights Agreement” and together with
the Preferred Stock COD, the Warrants, the Note Purchase Agreement and this
Agreement, the “Transaction Documents”).

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

SECTION 1

Agreement to Sell and Purchase; Participation

1.1 Purchase and Sale of Securities. Subject to the terms and conditions hereof,
Purchaser agrees to purchase from the Company and the Company agrees to sell and
issue to Purchaser, on the Closing Date, (i) 1,000,000 shares (the “Shares”) of
Company Preferred Stock free and clear of any Liens (except as provided in
Section 2.2) for a purchase price equal to $11,072,192 (the “Preferred Purchase
Price”), and (ii) warrants to purchase 61,400,000 shares of Company Common
Stock, comprised of 30,700,000 shares at



--------------------------------------------------------------------------------

an exercise price of $1.32 per share (the “Tranche A Warrants”) and 30,700,000
shares at an exercise price of $1.43 per share (the “Tranche B Warrants” and
together with Tranche A Warrants, the “Warrants”; and the Warrants together with
the Company Preferred Stock, the “Securities”) in the form and subject to the
terms set forth in Exhibit C hereto for an aggregate purchase for the Warrants
equal to $11,500,000 (the “Warrant Purchase Price” and together with the
Preferred Purchase Price, the “Purchase Price”), (such issuance, sale and
purchase of the Securities and the other transactions contemplated hereby or by
the Investor Rights Agreement, the “Transaction”, provided, however, that, for
the avoidance of doubt. the definition of “Transaction” shall not include the
issuance and purchase of the Subordinated Notes and the other transactions
contemplated by the Note Purchase Agreement).

SECTION 2

Closing, Delivery and Payment

2.1 Closing. The closing (the “Closing”) of the purchase and sale of the
Securities shall take place simultaneously with the execution and delivery of
this Agreement at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York. The date on which the Closing occurs is referred to
herein as the “Closing Date.”

2.2 Delivery. At the Closing, subject to the terms and conditions hereof,
(i) the Company will deliver to Purchaser (a) a certificate or certificates
evidencing the Shares and (b) the Warrants, in each case registered in such
names and denominations as set forth in the instructions of Purchaser provided
to the Company at least three (3) Business Days prior to the Closing Date free
and clear of any liens or other encumbrances (other than restrictions on
transfer or resale provided for by or under the Articles, applicable federal and
state securities laws, or the Transaction Documents, and liens imposed by or
through Purchaser or its Affiliates), (ii) the Company will make payment to
Management Holdings of the Put Premium, by wire transfer of immediately
available funds to an account designated in writing by Purchaser at least three
(3) Business Days prior to the Closing Date and (iii) Purchaser will make
payment to the Company of the Purchase Price, by wire transfer of immediately
available funds to an account designated in writing by the Company at least
three (3) Business Days prior to the Closing Date. Purchaser and the Company
shall execute a cross receipt acknowledging receipt of the Securities and the
Purchase Price, respectively.

2.3 Withholding. The Put Premium shall be paid without deduction or withholding
for any United States Federal withholding taxes. Management Holdings shall
indemnify the Company and hold the Company harmless for the full amount of any
United States Federal withholding taxes imposed on the Company as a result of
the failure by the Company to make any deduction or withholding on the Put
Premium or amounts otherwise treated as a put premium for United States Federal
income tax purposes in connection with the Put Right and for any reasonable
expenses arising therefrom or with respect thereto.

 

2



--------------------------------------------------------------------------------

SECTION 3

Representations and Warranties of the Company

Except as disclosed (i) on the Company Disclosure Schedules attached hereto (it
being agreed that disclosure of any item in any section of the Company
Disclosure Schedules shall also be deemed disclosure with respect to any other
Section of this Agreement to which the relevance of such item is reasonably
apparent to a reader unfamiliar with the Company or its business, other than
with regard to Section 3.8) or (ii) in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2012 filed on March 15, 2013 and the
other Company Reports filed following March 15, 2013 and prior to the date of
this Agreement (excluding any disclosures set forth in any risk factor sections
in any Company Reports and any “forward-looking statements” disclaimers
contained in any Company Reports), the Company hereby represents and warrants to
Purchaser as follows:

3.1 Organization and Standing. (a) The Company is a corporation duly organized
and validly existing under the laws of the State of Washington. The Company is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the ownership or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so qualified or in good standing is not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect (as defined
below). As used in this Agreement, a “Material Adverse Effect” means any effect,
circumstance, occurrence or change that is materially adverse to the assets or
financial condition of the Company and Company Subsidiaries (as defined below),
taken as a whole, or the Company’s ability to timely consummate the Transaction;
provided, however, that Material Adverse Effect shall not be deemed to include,
and any such effects, circumstances, occurrences or changes shall not be taken
into account if caused by or resulted from: (A) general economic, regulatory or
political conditions or developments (including changes in prevailing interest
rates, credit availability and liquidity or currency exchange rates), (B) any
changes in the securities markets generally (including price levels or trading
volumes in the United States or any foreign securities markets) or in the credit
markets, any downgrades in the credit markets, or adverse credit events
resulting in deterioration in the credit markets generally, (C) any outbreak or
escalation of hostilities, declared or undeclared acts of war, or the occurrence
of any acts of terrorism, (D) conditions generally affecting the insurance or
reinsurance industries, (E) any change in the market price or trading volume of
the Company Common Stock (but not any change, event or circumstance that is
underlying such change to the extent that such change, event or circumstance
would otherwise constitute a Material Adverse Effect), (F) the performance of
this Agreement and the Transactions contemplated hereby by the Company, (G) acts
of God (including earthquakes, storms, fires, floods and natural catastrophes),
(H) changes (or proposed changes) after the date hereof in any Law, GAAP or
other accounting requirements (or any authoritative interpretation of each of
the foregoing), (I) any legal claims or other proceedings made by any of the
Company’s stockholders or debtholders arising out of or related to the
Transaction Documents or the Transaction, or (J) any breach of this Agreement by
Purchaser or Management Holdings; except in the case of each of clause (A), (B),
(C), (D), (G), and (H) other than effects, circumstances, occurrences or changes
that arise after the date of this Agreement but before the Closing to the extent
(and

 

3



--------------------------------------------------------------------------------

only to such extent) that such effects, circumstances, occurrences or changes
have a materially disproportionate adverse effect on the Company and Company
Subsidiaries taken as a whole relative to other companies in the reinsurance
industry.

(b) Each Company Subsidiary is duly organized, validly existing and in good
standing, as applicable, under the laws of its jurisdiction of organization or
incorporation. The Company has delivered to Purchaser a true and complete list
as of the date hereof of each Company Subsidiary that conducts insurance
operations (“Company Insurance Subsidiaries”), identifying the states or
jurisdictions where such Company Insurance Subsidiaries are domiciled or
“commercially domiciled” for insurance regulatory purposes. As used in this
Agreement, “Company Subsidiary” means any person of which at least a majority of
the securities or ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions is directly or indirectly owned or controlled by the Company
or by one or more of its Company Subsidiaries; and “person” means an individual,
corporation, limited liability company, partnership, association, trust,
unincorporated organization, other entity or group (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).

3.2 Company Capital Stock.

(a) As of the date hereof, the authorized Capital Stock of the Company consists
solely of 500,000,000 shares of Company Common Stock, of which 201,842,351
shares are issued and outstanding and 5,000,000 shares of preferred stock, par
value $0.00001 per share, none of which are issued and outstanding. As of the
date hereof, 1,842,351 shares are subject to grants or awards issued under the
Company’s 2012 Long-Term Incentive Plan. The outstanding shares of Company
Common Stock have been duly authorized and are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws and are not subject to preemptive rights (and were not issued in
violation of any preemptive rights). Except for the foregoing sentence, as set
forth in Schedule 3.2(a) and except for (a) the Shares, (b) rights under the
Investor Rights Agreement and (c) the Warrants, neither the Company nor any
Company Subsidiary has, and none is bound by, (i) any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase, repurchase, redemption or other acquisition of, or issuance of, or
securities or rights convertible into or exchangeable for, any shares of capital
stock of the Company or any securities representing the right to purchase or
otherwise receive any shares of capital stock of the Company (including any
rights plan or agreement), (ii) any right of first refusal or offer, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement, (iii) any stockholders agreements,
voting agreements, registration rights agreements, or other similar agreements
with respect to the Company’s capital stock, (iv) any obligation to issue shares
of Company Common Stock, Company Preferred Stock or other securities to any
person, or (v) any obligation to, as a result of the issuance and the sale of
the Securities, adjust (whether automatically or otherwise) the exercise,
conversion, exchange or reset price under any Company securities.

(b) Each of the Shares, the Warrants, the shares of Company Common Stock
issuable upon exercise of the Warrants and the shares of Company Common Stock

 

4



--------------------------------------------------------------------------------

issuable upon conversion of the Shares have been duly authorized by all
necessary corporate action on the part of the Company and, when issued and paid
for in accordance with this Agreement and, as applicable, the terms of the
Warrants and the Preferred Stock COD, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens, other than restrictions on
transfer or resale provided for by or under the Articles (except as otherwise
agreed herein or in the Investor Rights Agreement), applicable federal and state
securities laws, or the Transaction Documents, and liens imposed by or through
Purchaser or its Affiliates.

3.3 Subsidiaries. The names, jurisdictions of organization and authorized and
issued capital stock and other equity and voting interests of all Company
Subsidiaries are set forth on Schedule 3.3. Except as set forth on Schedule 3.3
hereto, the Company owns, directly or indirectly, all of the capital stock or
other equity or voting interests of each Company Subsidiary free and clear of
any Liens (other than Permitted Liens) and all the issued and outstanding shares
of capital stock or other equity or voting interests of each Company Subsidiary
have been duly authorized and validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities. No Company Subsidiary owns any shares of Company Common Stock. There
are no outstanding options, warrants, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
person any right to subscribe for or acquire, any shares of capital stock or
other equity or voting interests of any Company Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any Company
Subsidiary is or may become bound to issue additional shares of capital stock or
other equity or voting interests of any Company Subsidiary or any securities
convertible into or exercisable or exchangeable for shares of capital stock or
other equity or voting interests of any Company Subsidiary. There are no
outstanding agreements of any kind which obligate the Company or any Company
Subsidiaries to repurchase, redeem or otherwise acquire any capital stock or
other equity or voting interests of any Company Subsidiary.

3.4 Corporate Power. The Company has the requisite power and authority
(corporate and otherwise) to carry on its business, including in its capacity as
a holding company, as it is now being conducted and to own, lease or operate all
its properties and assets as such properties and assets are currently owned,
leased or operated, provided, that, for the avoidance of doubt, the foregoing
sentence shall only apply to the Company and does not apply to the power and
authority (corporate and otherwise) of any Company Subsidiary to carry on its
business as it is now being conducted and to own, lease or operate any of its
properties and assets. The Company has all requisite corporate power and
authority and has taken all corporate action necessary in order to execute,
deliver and perform its obligations under the Transaction Documents and to
consummate the Transaction. Neither the Company nor any Company Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, certificate of designations, bylaws or charter
documents.

3.5 Corporate Authority. This Agreement and the Transaction, including the
filing of the Preferred Stock COD, the issuance of the Shares, the Warrants, the
shares of Company Common Stock issuable upon the full exercise of the Warrants,
and the shares of Company Common Stock issuable upon conversion of the Shares,
and the valid exercise by

 

5



--------------------------------------------------------------------------------

Purchaser or one or more Affiliated Assignees (as defined in the Investor Rights
Agreement) who becomes a party to the Investor Rights Agreement after the date
thereof (Purchaser and any such Affiliated Assignees, together, the “Shareholder
Parties”) of the participation rights set forth in Section 5.1 of the Investor
Rights Agreement (in accordance with the terms and conditions and subject to the
limitations set forth therein), have been duly authorized by all necessary
corporate action of the Company and the board of directors of the Company (the
“Company Board”) (including authorization pursuant to Section 2(b) of Article VI
of the Articles), in each case taking into account the Transaction as a whole
and the transactions contemplated by the Note Purchase Agreement; provided,
that, for the avoidance of doubt, solely with respect to the exercise by the
Shareholder Parties of the participation rights set forth in Section 5.1 of the
Investor Rights Agreement, the authorization set forth in this Section 3.5 shall
be subject to the limitations set forth in Sections 5.2(a), (b) and (c) of the
Investor Rights Agreement. This Agreement has been, and the other Transaction
Documents when delivered hereunder will have been, duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery of
this Agreement by Purchaser, this Agreement is, and the other Transaction
Documents when delivered hereunder will be, valid and legally binding agreements
of the Company, enforceable against the Company in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or to general equity principles.

3.6 Regulatory Approvals; No Violations. (a) Assuming the accuracy of
Purchaser’s representations and warranties set forth in Sections 4.1, 4.2 and
4.6, and except for requirements under the Hart-Scott-Rodino Act of 1976, as
amended (the “HSR Act”) (which for the avoidance of doubt shall not be
applicable as of the Closing), no consents, approvals, permits, orders or
authorizations of, exemptions, reviews or waivers by, or notices, reports,
filings, declarations or registrations with, any federal, state or local court,
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, body or other governmental entity or self-regulatory
organization or stock exchange (each, a “Governmental Authority”) are required
to be made or obtained by the Company or any Company Subsidiary in connection
with the execution, delivery and performance by the Company of this Agreement,
or, when delivered hereunder, the other Transaction Documents, or the
consummation of the Transaction, except (A) for forms, filings, registrations,
submissions, statements, certifications, reports and documents required to be
filed or furnished by the Company with the U.S. Securities and Exchange
Commission (the “SEC”) under the Exchange Act or the Securities Act of 1933, as
amended (the “Act”), (B) for any securities or “blue sky” filings of any state,
(C) for those already obtained or made which are listed on Schedule 3.6(a)
hereto, and (D) the filing of the Preferred Stock COD with the Secretary of
State of the State of Washington.

(b) The execution, delivery and performance of this Agreement by the Company
does not, and the execution, delivery and performance of the other Transaction
Documents when delivered hereunder, and the consummation by the Company of the
Transactions (assuming the full exercise of the Warrants and the conversion of
the Company Preferred Stock) will not, (A) constitute or result in a breach or
violation of, or a default under, the acceleration of any obligations or
penalties or the creation of any Lien (other than Permitted Liens) on the assets
of the Company or any Company Subsidiaries (with or without notice, lapse of
time, or both) pursuant to, agreements binding upon the Company or any Company

 

6



--------------------------------------------------------------------------------

Subsidiary or to which the Company or any Company Subsidiary or any of their
respective properties is subject or bound or any law, regulation, judgment or
governmental or non-governmental permit or license to which the Company or any
Company Subsidiary or any of their respective properties is subject,
(B) constitute or result in a breach or violation of, or a default under, the
Articles or the bylaws of the Company or (C) require any consent or approval or
notice or other filing under any such agreement except, in the case of clauses
(A) or (C) above, for any breach, violation, default, acceleration, creation,
change, consent or approval that, individually or in the aggregate, is not
reasonably likely to have a Material Adverse Effect.

3.7 Company Reports; Financial Statements. Except as set forth on Schedule 3.7
hereto:

(a) The Company has filed or furnished, as applicable, all forms, filings,
registrations, submissions, statements, certifications, reports and documents
required to be filed or furnished by it with the SEC under the Exchange Act or
the Act since March 19, 2012 (the forms, statements, reports and documents filed
or furnished since March 19, 2012, the “Company Reports”). Each of the Company
Reports, at the time of its filing or being furnished complied, or if not yet
filed or furnished, will comply, in all material respects with the applicable
requirements of the Act and the Exchange Act, and any rules and regulations
promulgated thereunder applicable to the Company Reports. As of their respective
dates (or, if amended prior to the date hereof, as of the date of such
amendment), the Company Reports did not, and any Company Reports filed or
furnished with the SEC subsequent to the date hereof will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances in which they were made, not misleading.

(b) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in the Company Reports, were prepared (i) in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or where such
information and footnotes contained in such financial statements are not
required under the rules of the SEC to be in compliance with GAAP) and (ii) in
compliance as to form, as of their respective date of filing with the SEC, in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, and in each
case such consolidated financial statements fairly presented, in all material
respects, the consolidated financial position, results of operations, changes in
stockholder’s equity and cash flows of the Company and the consolidated Company
Subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments which were not and which are not expected to be,
individually or in the aggregate, material to the Company and its consolidated
Company Subsidiaries taken as a whole).

(c) Except as set forth on Schedule 3.7(d), the Company is in material
compliance with all provisions of the Sarbanes Oxley Act of 2002 that are
applicable to it. The Company maintains disclosure controls and procedures
required by Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure
controls and procedures are designed to provide reasonable assurance that
information required to be disclosed by the Company is

 

7



--------------------------------------------------------------------------------

recorded and reported on a timely basis to the individuals responsible for the
preparation of the Company’s filings with the SEC and other public disclosure
documents. The Company maintains internal control over financial reporting (as
defined in Rule 13a-15 or 15d-15, as applicable, under the Exchange Act). Such
internal control over financial reporting is designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP and
includes policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements.

(d) The Company has disclosed, based on the most recent evaluation of its chief
executive officer and its chief financial officer prior to the date hereof, to
the Company’s auditors and the audit committee of the Company Board (A) any
significant deficiencies and material weaknesses in the design or operation of
its internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and audit
committee of the Company Board any material weaknesses in internal control over
financial reporting and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Since the filing date of the
Company’s most recently filed periodic report under the Exchange Act, there have
been no changes in the Company’s internal control over financial reporting or
disclosure controls and procedures that could significantly affect the Company’s
internal controls.

(e) The Company and Company Subsidiaries have filed all reports and statements,
together with any amendments required to be made with respect thereto, that they
were required to file since March 19, 2012, with any Governmental Authority
having jurisdiction over its business or any of its assets or properties (each a
“Regulatory Authority”), and has paid all fees and assessments due and payable
in connection therewith, except where the failure to so file such reports and
statements or pay such fees is not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect. As of their respective dates, such
reports and statements complied with all the laws, rules and regulations of the
applicable Regulatory Authority with which they were filed except for
noncompliance that is not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

3.8 Absence of Certain Changes. Since March 19, 2012, no event or events have
occurred that have had or would be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect.

3.9 Compliance with Laws. Except as would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect, the Company and
each Company

 

8



--------------------------------------------------------------------------------

Subsidiary have all permits, licenses, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, any Governmental
Authority that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted, and
all such permits, licenses, certificates of authority, orders and approvals are
in full force and effect and, to the Knowledge of the Company, no material
suspension or cancellation of any of them is threatened, and all such filings,
applications and registrations are current. The conduct by the Company and each
Company Subsidiary of their business and the condition and use of their
properties does not violate or infringe any applicable domestic (federal, state
or local) or foreign law, statute, ordinance, license or regulation, except for
conduct which has not had or is not reasonably likely to have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary is in default under any
order, license, regulation, demand, writ, injunction or decree of any
Governmental Authority, except for any default which has not had or is not
reasonably likely to have a Material Adverse Effect. The Company and the Company
Subsidiaries are complying with, and to the Knowledge of the Company, none of
them has been threatened to be charged with or given notice of any violation of,
all applicable federal, state, local and foreign laws, regulations, rules,
judgments, injunctions or decrees, except where such non-compliance has not had
nor is reasonably likely to have a Material Adverse Effect. No Governmental
Authority has placed any material restriction on the business or properties of
the Company or any Company Subsidiary other than statutory or regulatory
restrictions of general application to insurance companies, and except for
routine examinations by insurance regulators, as of the date hereof, no
investigation by any Governmental Authority with respect to the Company or any
of the Company Subsidiaries is pending or, to the Knowledge of the Company,
threatened.

3.10 Litigation. Except as set forth on Schedule 3.10 hereto, as of the date
hereof, (i) no civil, criminal or administrative litigation, claim, action,
suit, hearing, arbitration, investigation or other proceeding before any
Governmental Authority or arbitrator is pending or, to the Knowledge of the
Company, threatened against the Company or any Company Subsidiary and
(ii) neither the Company nor any Company Subsidiary is subject to any order,
judgment or decree, except with respect to (i) and (ii) for those that are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.

3.11 Undisclosed Events. Neither the Company nor any of the Company Subsidiaries
has any liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) which are not properly reflected or reserved against in the
Company’s financial statements contained in the Company Reports to the extent
required to be so reflected or reserved against in accordance with GAAP, except
for liabilities or obligations that have not had and would not reasonably be
expected to have a Material Adverse Effect.

3.12 Transactions With Affiliates and Employees. Except as set forth in the
Company Reports, none of the officers or directors of the Company and, to the
Knowledge of the Company, none of the employees of the Company is currently a
party to any transaction with the Company or any Company Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Knowledge of the Company, any entity in which any officer, director, or

 

9



--------------------------------------------------------------------------------

any such employee has a substantial interest or is an officer, director, trustee
or partner, in each case in excess of $100,000 other than for (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
agreements under any equity compensation plans.

3.13 Investment Company. The Company is not, and immediately after receipt of
payment for the Securities, will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

3.14 No Integrated Offering. Assuming the accuracy of Purchaser’s
representations and warranties set forth in Section 4 hereof, the sale of the
Securities to Purchaser does not require the registration of the Shares, the
Warrants or any shares of Company Common Stock issuable upon exercise of the
Warrants or conversion of the Shares under the Act.

3.15 Taxes.

(a) The Company and each Company Subsidiary has properly and timely filed, in
accordance with applicable laws (taking into account all available extensions),
all material federal, state, local and foreign Tax Returns that are required to
be filed by it with any Governmental Authority and such Tax Returns are correct
and complete in all material respects. All material Taxes due and owing by the
Company or any Company Subsidiary (whether or not shown on any Tax Return) have
been paid in full, other than such Taxes for which adequate reserves have been
accrued on the appropriate financial statements in accordance with GAAP.

(b) There are no audits or proceedings relating to any material Tax or material
Tax Return of the Company or any Company Subsidiary currently in progress or
raised in writing by any Governmental Authority and to the Knowledge of the
Company no such audit or proceeding is pending or threatened.

(c) Nothing in this Section 3.15 or otherwise in this Agreement will be
construed as a representation or warranty with respect to the amount or
availability of any Tax attribute of the Company for any taxable period
following the Closing including any net operating loss carryforwards or any
limitations on such net operating loss carryforwards by Sections 382, 383 or 384
of the Code.

3.16 Material Contracts. Each material contract of the Company required to be
filed on a Current Report on Form 8-K, a Quarterly Report on Form 10-Q, or an
Annual Report on Form 10-K, in each case pursuant to Item 601(a) and
Item 601(b)(10) of Regulation S-K under the Exchange Act (the “Company Material
Agreements”) is listed on Schedule 3.16 hereto; copies of the Company Material
Agreements are attached or incorporated as exhibits to the Company Reports.
Except as set forth on Schedule 3.16: (1) each of the Company Material
Agreements is valid and binding on the Company and in full force and effect,
(2) the Company is in material compliance with and has materially performed all
obligations required to be performed by it as of the date hereof under each
Company Material Agreement; (3) the Company does not know of, nor has received
notice of, any violation or default (or any condition which with the passage of
time or the giving of notice would cause such a violation of or a default) by
any party under any Company Material Agreement.

 

10



--------------------------------------------------------------------------------

3.17 Status of Purchaser. The Company Board has, taking into account the
acquisition of the Securities, the full exercise of the Warrants, and the full
conversion of the Shares, approved the Transfers contemplated by the Transaction
in accordance with Section 2(b) of Article VI of the Articles, including the
Transfer whereby Purchaser (together with its Affiliates and any direct or
indirect owner of Purchaser) becomes a Substantial Holder or any subsequent
Transfer as a result of any valid exercise by the Shareholder Parties of their
rights under Section 5.1 of the Investor Rights Agreement (subject to
limitations contained in the Investor Rights Agreement), the exercise of the
Warrants or the conversion of the Shares, whereby the Percentage Stock Ownership
of Purchaser (together with its Affiliates and any direct or indirect owner of
Purchaser) is or would be increased.

3.18 Certain Business Practices.

(a) Neither the Company nor any Company Subsidiary has, nor, to the Knowledge of
the Company, has any director, officer, agent or employee of the Company or any
Company Subsidiary, paid, caused to be paid, or agreed to pay, directly or (to
the Knowledge of the Company) indirectly, in connection with the business of the
Company: (i) to any government or agency thereof, any agent or any supplier or
customer, any bribe, kickback or other similar illegal payment; (ii) any illegal
contribution to any political party or candidate (other than from personal funds
of directors, officers or employees not reimbursed by their respective employers
or as otherwise permitted by applicable Law); or (iii) intentionally established
or maintained any unrecorded fund or asset or made any false entries on any
books or records for any purpose; and, neither the Company nor any of the
Company Subsidiaries has, nor, to the Knowledge of the Company, has any
director, officer, agent or employee of the Company or any of the Company
Subsidiaries violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977.

(b) The operations of the Company and the Company Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Company Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Knowledge of the Company,
threatened.

(c) None of the Company, any of the Company Subsidiaries or, to the Knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Company Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority; and the Company
will not, directly

 

11



--------------------------------------------------------------------------------

or indirectly, use any proceeds from the Transaction, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

3.19 No Additional Representations. Except for the representations and
warranties made by the Company in this Section 3 (including, or as qualified by,
the Company Disclosure Schedules), neither the Company nor any other person
makes any express or implied representation or warranty with respect to the
Company or any Company Subsidiary or their respective businesses, operations,
assets liabilities, condition or prospects, and the Company hereby, to the
maximum extent permitted by Law, disclaims any such other representations or
warranties with respect to the Company or any Company Subsidiary or with respect
to any other information (including, without limitation, pro-forma financial
information, financial projections or other forward-looking statements) provided
to or made available to Purchaser or any other Person in connection with the
transactions contemplated hereby or in the Transaction Documents except as
provided in the Transaction Documents. Notwithstanding anything to the contrary
herein, nothing in this Agreement shall limit the right of the Purchaser and its
Affiliates to rely on the representations and warranties expressly set forth in
this Section 3 or in any other Transaction Document.

SECTION 4

Representations and Warranties of Purchaser

Purchaser hereby represents and warrants to the Company as follows:

4.1 Institutional Accredited Investor; Experience. Purchaser is an “accredited
investor” (as defined in Rule 501 of Regulation D under the Act) and is capable
of evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Purchaser’s financial condition is such
that it is able to bear the risk of holding the Securities for an indefinite
period of time and the risk of loss of its entire investment.

4.2 Purchase for Investment. Purchaser is acquiring the Securities for its own
account, for investment, not as nominee or agent, and not with the view to, or
for sale in connection with, any distribution in violation of securities laws,
and Purchaser has no present intention of selling, granting any participation
in, or otherwise distributing the Securities in violation of securities laws;
provided, that this representation and warranty shall not be deemed to limit
Purchaser’s right to sell the Securities pursuant to an effective registration
statement or otherwise in compliance with applicable federal and state
securities laws. Purchaser has no present agreement, undertaking, arrangement,
obligation or commitment providing for the disposition of the Securities.
Purchaser acknowledges that it has been furnished with or has had full access to
all the information that it considers necessary or appropriate to make an
informed investment decision with respect to the Securities and has had an
opportunity to discuss with management of the Company the intended business and
financial affairs of the Company and to obtain information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to it or to
which it had

 

12



--------------------------------------------------------------------------------

access. Purchaser has such knowledge and experience in business and financial
matters so as to enable it to understand and evaluate the risks of and form an
investment decision with respect to its investment in the Securities and to
protect its own interest in connection with such investment.

4.3 Organization and Standing. Purchaser is a limited partnership duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business and in good standing in the State of New
York. Management Holdings is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business and in good standing in the State of New York. There is
no pending or threatened action (or basis therefor) for the dissolution,
liquidation, insolvency or rehabilitation of Purchaser or Management Holdings.

4.4 Corporate Power. Each of Purchaser and Management Holdings has all requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform its obligations under this Agreement and
each of the other Transaction Documents to which it is or will be a party and to
consummate the Transaction.

4.5 Corporate Authority. This Agreement, each of the other Transaction Documents
to which Purchaser or Management Holdings is or will be a party and the
Transaction have been duly authorized by all necessary corporate action of
Purchaser and Management Holdings. This Agreement has been duly executed and
delivered by each of Purchaser and Management Holdings, and, assuming the due
authorization, execution and delivery of this Agreement by the Company, this
Agreement is a valid and legally binding agreement of each of Purchaser and
Management Holdings, enforceable against each of Purchaser and Management
Holdings in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or to general equity
principles.

4.6 Regulatory Approvals; No Violations.

(a) Except for requirements under the HSR Act (which for the avoidance of doubt
shall not be applicable as of the Closing), no consents, approvals, permits,
order or authorizations of, exemptions, reviews or waivers by, or notices,
reports, filings or registrations with any Governmental Authority or with any
other third party are required to be made or obtained by Purchaser, Management
Holdings or any of their Affiliates or any of their and their Affiliates’
respective officers, directors or employees in connection with the execution,
delivery and performance by Purchaser of this Agreement, any of the other
Transaction Documents to which Purchaser or Management Holdings is or will be a
party or the consummation of the Transaction except for those already obtained
or made, which are listed on Schedule 4.6(a).

(b) The execution, delivery, and performance of this Agreement and each of the
other Transaction Documents to which each of Purchaser or Management Holdings is
or will be a party by Purchaser and Management Holdings does not, and the
consummation by Purchaser and Management Holdings of the Transaction will not,
(A) constitute or result in a breach or violation of, or a default under, or the
acceleration or creation of any

 

13



--------------------------------------------------------------------------------

obligations, penalties or the creation of any charge, mortgage, pledge, security
interest, restriction, claim, lien or equity, encumbrance or any other
encumbrance or exception to title of any kind on the assets or properties of
Purchaser or Management Holdings (with or without notice, lapse of time, or
both) pursuant to agreements binding upon Purchaser or Management Holdings or to
which each of Purchaser or Management Holdings or any of its properties is
subject or bound or any law, regulation, judgment or governmental or
non-governmental permit or license to which Purchaser or any of its properties
is subject, (B) constitute or result in a breach or violation of, or a default
under, the organizational documents of Purchaser or Management Holdings or
(C) require any consent or approval under any such agreement except, in the case
of clauses (A) or (C) above, for any breach, violation, default, acceleration,
creation, change, consent or approval that, individually or in the aggregate, is
not reasonably likely to prevent or materially delay or hinder the ability of
Purchaser to perform its obligations under this Agreement or the Transaction
Agreements or to timely consummate the Transaction.

4.7 Brokers. Neither Purchaser or Management Holdings nor any of their
Affiliates has retained, utilized or been represented by any broker or finder in
connection with the Agreement, the Transaction Documents or the Transaction.

4.8 Indebtedness; Ownership of Common Stock. Except as disclosed to the Company
in writing on or prior to the date hereof, neither Purchaser nor Management
Holdings nor any of their respective Affiliates (other than portfolio companies,
as to which no representation is made whatsoever) owns any debt securities or
other indebtedness issued by the Company and as of the date of this Agreement,
the Purchaser, Management Holdings and their Affiliates (other than portfolio
companies, as to which no representation is made whatsoever), taken together,
are not the beneficial owners, as defined in Rule 13d-3 under the Act, of any
shares of common stock of the Company (except for beneficial ownership as a
result of this Agreement or the Transaction Documents).

4.9 Available Funds. Purchaser has and will have available to it at or prior to
Closing all funds necessary (i) for the payment to the Company of the aggregate
Purchase Price on the terms and conditions contemplated by this Agreement and
(ii) for Purchaser to perform its obligations under this Agreement.

4.10 Restricted Securities. Purchaser understands that the Shares to be
purchased by Purchaser hereunder are characterized as “restricted securities”
under the Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under the Act and
applicable regulations thereunder such securities may be resold without
registration under the Act only in certain limited circumstances. Purchaser is
familiar with Rule 144A of the U.S. Securities and Exchange Commission, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act. Purchaser understands that the Company is under no obligation to
register any of the Shares sold hereunder except as provided in the Investor
Rights Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 5

Covenants

5.1 Reasonable Best Efforts; Further Assurances. (a) Subject to the terms and
conditions of this Agreement, each of the Company and Purchaser agrees to
cooperate with the other and use its reasonable best efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary on its part under this Agreement or under applicable laws to
carry out the purposes and intents of this Agreement and the Transaction as
promptly as reasonably practicable. Following the Closing, the Company Board
shall use its reasonable best efforts to cause the Company to comply with its
covenants and agreements under the Transaction Documents, to the extent such
covenants and agreements by their terms contemplate performance after the
Closing.

(b) If, at any time a filing is required by the HSR Act with respect to the
Transaction (including following the Closing) as a result of the exercise of the
Warrants, the conversion of the Shares or the acquisition of securities of the
Company by Purchaser or one of its Affiliates pursuant to Section 5.1 of the
Investor Rights Agreement, then the parties shall reasonably cooperate and
consult with each other and each of the Company and Purchaser shall use their
respective reasonable best efforts to make any filings required by the HSR Act
as promptly as practicable and, in the case of a filing under the HSR Act that
is an Approval, in any event within ten (10) days following delivery of notice
in respect of an HSR Event. Any and all filing fees incurred in connection with
any filings under the HSR Act shall be paid 50% by the Company and 50% by the
Purchaser, with each party incurring its own legal and other expenses in
connection therewith. If, after the Closing, Purchaser determines that a filing
under the HSR Act is necessary for it or its affiliates to acquire, convert or
exercise any securities of the Company, the parties will also cooperate and
consult with each other in the same manner.

(c) If, at any time any statement, notice, petition or application by or on
behalf of Purchaser or any of its Affiliates is required in order to obtain any
principal insurance regulatory authority’s clearance, approval, consent,
authorization, exemption, waiver or similar order (“Insurance Regulatory
Approvals”) with respect to the Transaction (including following the Closing) as
a result of the exercise of the Warrants, the conversion of the Shares or the
acquisition of securities of the Company by the Shareholder Parties pursuant to
Section 5.1 of the Investor Rights Agreement, then the parties shall reasonably
cooperate and consult with each other and each of the Company and Purchaser
shall use their respective reasonable best efforts to obtain such Insurance
Regulatory Approvals.

(d) Subject to the terms and conditions of this Agreement, each of the Company
and Purchaser shall use reasonable best efforts to lift any injunction to the
Transaction as promptly as reasonably practicable. The fees and expenses in
connection with such actions shall be borne equally by the Company and the
Purchaser, provided that if any such injunction was entered primarily due to
actions of the Purchaser, all such fees and expenses shall be borne solely by
the Purchaser.

(e) Notwithstanding anything to the contrary herein, neither party nor any of
their respective Affiliates shall be required to take any action pursuant to
this Section 5.1 which would be reasonably likely to be materially burdensome on
such party or any of its respective Affiliates, or to require such party or its
respective Affiliates to divest or dispose of any material assets, securities or
other instruments whether now owned or hereafter acquired or to accept any
limitation on any of its investment activities.

 

15



--------------------------------------------------------------------------------

5.2 Press Releases. The Company and Purchaser shall consult with each other
before issuing any press release with respect to the Transaction or this
Agreement and shall not issue any such press release or make any public
statements (including any non-confidential filings with Governmental Authorities
that name another party hereto) without the prior consent of such other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that a party may, without the prior consent of the other party, issue such press
release or make such public statements as may upon the advice of outside counsel
be required by law or the rules or regulations of the SEC, any other
Governmental Authority or any other applicable regulation, in which such case
the disclosing party shall provide the other party with prior notice of such
public statement; provided that such party shall use its reasonable best efforts
to consult with and coordinate such press release with the other party;
provided, further, that such party shall only include in a press release not
receiving the consent of the non-filing party such information that is legally
required to be disclosed upon the advice of counsel. Purchaser acknowledges and
agrees that the Company will file promptly following the date hereof file a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and filing this Agreement and the Transaction Documents as
exhibits thereto, provided that the Company shall consult with and coordinate
with the Purchaser the filing of such Current Report on Form 8-K.

5.3 Tax Treatment. For all Tax purposes, the Company, Management Holdings and
Purchaser agree to treat the Transaction, including the transactions
contemplated by the Note Purchase Agreement, as (i) granting of the Put Right by
Management Holdings as set forth in the Note Purchase Agreement and (ii) the
purchase by Purchaser of the Securities. Except to the extent required pursuant
to a final determination (as defined in Section 1313 of the Code), the Company,
Management Holdings and Purchaser (x) agree to report the Transaction for all
United States federal income Tax purposes in a manner consistent with this
paragraph and (y) acknowledge that that no part of the consideration paid to
Management Holdings is in exchange for any services rendered by Management
Holdings or any of its Affiliates to the Company or any of its Affiliates and
the Company will not claim a deduction with respect to the exercise of the
Warrants.

SECTION 6

Private Placement of Securities

6.1 Securities Act Exemption. It is intended that the Company Preferred Stock
and Warrants to be issued pursuant to this Agreement will not be registered
under the Act in reliance on the exemption from the registration requirements of
Section 5 of the Act set forth in Section 4(2) and Regulation D under the Act.

 

16



--------------------------------------------------------------------------------

SECTION 7

Closing Deliverables

7.1 Company Closing Deliverables. At the Closing, in addition to the closing
deliverables to be delivered by the Company pursuant to Section 2.2, the Company
shall deliver the following items to Purchaser:

(a) Authorization. Evidence that each of the Shares, the Warrants, the shares of
Company Common Stock issuable upon exercise of the Warrants, the shares of
Company Common Stock issuable upon conversion of the Shares, and the valid
exercise by the Shareholder Parties of the participation rights set forth in
Section 5.1 of the Investor Rights Agreement (in accordance with the terms and
conditions and subject to the limitations set forth therein) have been duly
authorized by all necessary corporate action on the part of the Company, and
that the Shares and Warrants once paid for by the Purchaser in accordance with
the terms of this Agreement, shall have been duly and validly issued, fully paid
and nonassessable, and free and clear of all Liens, other than restrictions on
transfer or resale provided for by or under the Articles, applicable federal and
state securities laws, or the Transaction Documents, and Liens imposed by or
through Purchaser or its Affiliates.

(b) Legal Opinion. Legal opinions of Akin Gump Strauss Hauer & Feld LLP and Lane
Powell PC, in substantially the forms attached hereto as Exhibits D-1 and D-2,
respectively.

(c) Preferred Stock COD. Evidence of the due filing and effectiveness of the
Preferred Stock COD with the Secretary of State of the State of Washington.

(d) Investor Rights Agreement. The Investor Rights Agreement, duly executed by
the Company.

7.2 Purchaser Closing Deliverables. At the Closing, in addition to the closing
deliverables to be delivered by Purchaser pursuant to Section 2.2, Purchaser
shall deliver the following item to the Company:

(a) Investor Rights Agreement. The Investor Rights Agreement, duly executed by
the Purchaser.

SECTION 8

Miscellaneous

8.1 Governing Law; Venue. This Agreement shall be deemed to be made in and in
all respects shall be interpreted, construed and governed by and in accordance
with the laws of the State of New York (except to the extent that mandatory
provisions of Washington law are applicable). The parties hereby irrevocably
submit to the jurisdiction of the courts of the State of New York and the
federal courts of the United States of America located in the State of New York
solely for the purposes of any suit, action or other proceeding between any of
the parties hereto arising out of this Agreement or any transaction contemplated
hereby, and hereby waive, and agree to assert, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such New York state or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner

 

17



--------------------------------------------------------------------------------

provided in Section 8.7 or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

8.2 Fees and Expenses. The Company shall reimburse Purchaser for all reasonable
out-of-pocket expenses incurred in connection with the transactions contemplated
by the Transaction Documents (including but not limited to expenses of due
diligence investigation, consultants’ and other professionals’ fees, including
advisory fees, travel expenses and fees, disbursements and other charges of
counsel) in each case, incurred in connection with the transactions contemplated
by the Transaction Documents and the preparation and negotiation and enforcement
of the Transaction Documents. The Company shall be responsible for its own fees
and expenses incurred in connection with the transactions contemplated by this
Agreement. The Company shall pay all fees of its transfer agent, stamp taxes and
other taxes and duties levied in connection with the delivery of the Securities
to Purchaser. Notwithstanding anything to the contrary in this Agreement, the
aggregate amount of fees reimbursable by the Company hereunder shall not exceed
$1,250,000, which amount shall include any and all regulatory filing fees
payable by the Company or Purchaser.

8.3 Survival. The representations and warranties made herein shall survive until
the first anniversary of the Closing Date; provided, that, the representations
and warranties set forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.15 and 3.17
shall survive until the fifth anniversary of the Closing Date.

8.4 Successors and Assigns. Except as otherwise provided herein and subject to
Section 8.11, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.

8.5 Entire Agreement; Amendment. This Agreement, the Investor Rights Agreement,
the other Transactions Documents, and the Confidentiality Agreement dated as of
May 29, 2013, by and between KKR & Co. L.P., an Affiliate of the Purchaser, and
the Company (the “Confidentiality Agreement”) (in each case including any
Exhibits, Schedules or other attachments thereto) constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. Information provided after the Closing
to Purchaser, Management Holdings or their respective Affiliates which would
otherwise have been considered “Information” pursuant to the Confidentiality
Agreement shall not be subject to the terms of the Confidentiality Agreement as
of and following the Closing. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

8.6 Notices, Etc. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly

 

18



--------------------------------------------------------------------------------

given (a) on the date of delivery if delivered personally or by telecopy or
facsimile, upon confirmation of receipt, (b) on the first Business Day following
the date of dispatch if delivered by a recognized next-day courier service, or
(c) on the third Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to Purchaser to it at:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

Suite 4200

New York, New York 10019

Attn: David Sorkin

Fax: (212) 750-0003

with a copy to (which copy alone shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Gary I. Horowitz, Esq.

Telephone: (212) 455-2000

Fax: (212) 455-2502

If to the Company:

WMI Holdings, Inc.

1201 Third Avenue, Suite 3000

Seattle, WA 98101

Attn: Chad Smith, Interim CEO and Secretary

Telephone: (206) 432-8731

Fax: (206) 432-8877

with a copy to (which copy alone shall not constitute notice):

Lane Powell PC

601 SW Second Avenue, Suite 2100

Portland, OR 97204-3158

Attn: A. Jeffrey Bird, Esq.

Telephone: (503) 778-2173

Fax: (503) 778-2200

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attn: Kerry E. Berchem, Esq.

Telephone: (212) 871-1095

Fax: (212) 872-1002

 

19



--------------------------------------------------------------------------------

8.7 Specific Performance. The Company and Purchaser acknowledge and agree that
irreparable damage to the other party would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party shall be entitled to an injunction, injunctions or other equitable relief,
without the necessity of posting a bond, to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which the
parties may be entitled by law or equity.

8.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

8.9 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer upon any person, other than the parties hereto or
their respective successors, any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

8.10 No Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party hereto; provided, however,
that Purchaser may assign its rights and obligations under this Agreement (in
whole or in part) without the Company’s consent to any Affiliate; provided that
Purchaser shall not be relieved of its obligations hereunder to the extent not
satisfied by any such Affiliate, and any such Affiliate shall be required to
make for the Company’s benefit the Purchaser representations and warranties
contained herein. Any attempted assignment in violation of this paragraph shall
be null and void.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).

8.12 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

20



--------------------------------------------------------------------------------

8.13 Interpretation.

(a) The parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole, including
any schedules and exhibits hereto and not to any particular provision of this
Agreement, and Article and Section or subsection references are to the relevant
Articles, Sections and subsections contained in this Agreement unless otherwise
specified.

(c) The phrases “the date of this Agreement”, “the date hereof” and terms of
similar import, will be deemed to refer to January 30, 2014.

(d) Whenever the words “include,” “includes” or “including” are used in his
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) The titles and subtitles used in this Agreement are used for convenience
only and are not considered in construing or interpreting this Agreement.

8.14 Certain Defined Terms.

(a) “Affiliate” means, with respect to any person, any other person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through
ownership of voting securities, as trustee or executor, by contract or
otherwise.

(b) “Articles” means the Company’s Amended and Restated Articles of
Incorporation, dated as of March 19, 2012, as in effect on the date hereof and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and the terms of this Agreement.

(c) “Business Day” means any day that is not a Saturday, Sunday or other day in
which banks in the State of Washington or the State of New York are authorized
or required by law to be closed.

 

21



--------------------------------------------------------------------------------

(d) “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person and, with respect to the Company, includes any and all shares of Common
Stock, Preferred Stock and any other equity interests of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Existing Indebtedness” means (i) the Financing Agreement dated as of
March 19, 2012 among the Company, the guarantors party thereto, the lenders
party thereto and U.S. Bank National Association, as agent, as the same may be
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time, (ii) the Company’s 13% Senior First Lien Notes due
2030 issued pursuant to the Senior First Lien Notes Indenture, dated as of
March 19, 2012, by and between the Company and Wilmington Trust National
Association, as Trustee, and (iii) the Company’s 13% Senior Second Lien Notes
due 2030 issued pursuant to the Senior Second Lien Notes Indenture, dated as of
March 19, 2012, by and between the Company, and Wilmington Trust National
Association, as Trustee.

(g) “GAAP” means United States generally accepted accounting principles applied
on a consistent basis.

(h) “Knowledge” means, with respect to the Company, the (i) actual knowledge of
the Company’s directors and (ii) actual knowledge of Charles Smith and Timothy
Jaeger after reasonable due inquiry with Doreen Logan, Weijia Wu and Peter
Struck.

(i) “Law” means any applicable law, statute, code, ordinance, rule, regulation
or agency requirement of or undertaking to or agreement with any governmental
entity, including common law.

(j) “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
charge, adverse claim or other restriction of any kind, whether based on common
law, statute or contract.

(k) “Percentage Stock Ownership” has the meaning assigned to such term in
Article VI of the Articles.

(l) “Permitted Liens” means (i) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, construction and other Liens arising or incurred
in the ordinary course of business and not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) Liens for taxes,
utilities and other governmental charges that, in each case, are not yet due or
payable, are being contested in good faith by appropriate proceedings or may
thereafter be paid without giving rise to any material penalty or material
additional cost or liability; (iii) defects, irregularities or imperfections of
title and other Liens which, individually or in the aggregate, do not materially
impair the continued use (in a manner generally consistent with current use in
the business) of the asset or property to which they relate; (iv) Liens incurred
in the ordinary course of business in

 

22



--------------------------------------------------------------------------------

connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return of money bonds and similar obligations, which do not materially impair
the value of the underlying asset or the continued use of such asset for the
purposes for which the asset is currently being used by the Company or any
Company Subsidiary; and (v) Liens that exist or are permissible under the
Company’s Existing Indebtedness or incurred pursuant to the Transaction
Documents, and (vi) restrictions arising under applicable securities Laws.

(m) “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any Group (as such term is defined in Section 13(d)(3)
of the Exchange Act) comprised of two or more of the foregoing.

(n) “Substantial Holder” has the meaning assigned to term in Article VI of the
Articles.

(o) “Tax” means all United States federal, state, local or foreign taxes,
charges, fees, levies or other assessments, including, without limitation,
income, gross receipts, excise, real and personal property, profits, estimated,
severance, occupation, production, capital gains, capital stock, goods and
services, environmental, employment, withholding, stamp, value added,
alternative or add-on minimum, sales, transfer, use, license, payroll and
franchise taxes or any other tax, custom, duty or governmental fee, or other
like assessment or charge of any kind whatsoever, imposed by the United States,
or any state, county, local or foreign government or subdivision or agency
thereof, and such term shall include any interest, penalties, fines, related
liabilities or additions to tax attributable to such taxes, charges, fees,
levies or other assessments.

(p) “Tax Return” means any report, return, declaration or other information
required to be supplied to any tax authority in connection with Taxes (including
any attached schedules), including, without limitation, any information return,
claim for refund, amended return and declaration of estimated Tax

(q) “Transfer” has the meaning assigned to such term in Article VI of the
Articles.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

This INVESTMENT AGREEMENT is hereby executed as of the date first above written.

 

WMI HOLDINGS CORP. By:  

/s/ Charles Edward Smith

Name:  

Charles Edward Smith

Title:  

Interim CEO & Secretary

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

KKR FUND HOLDINGS L.P. By: KKR Fund Holdings GP Limited, its general partner By:
 

/s/ David J. Sorkin

Name:  

David J. Sorkin

Title:  

Director

KKR MANAGEMENT HOLDINGS L.P., solely with respect to Section 2.2, Section 2.3
and Section 5.3 By: KKR Management Holdings Corp., its general partner By:  

/s/ David J. Sorkin

Name:  

David J. Sorkin

Title:  

General Counsel & Secretary

[Signature Page to Investment Agreement]